Citation Nr: 0515312	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  02-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased evaluation for lower motor 
neuron dysfunction at C8-T1 involving the right upper 
extremity, currently assigned a 20 percent disability 
evaluation. 

3.  Entitlement to an increased evaluation for lower motor 
neuron dysfunction at C8-T1 involving the left upper 
extremity, currently assigned a 20 percent disability 
evaluation. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1971 
to May 1975, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board observes that the veteran's representative noted in 
the June 2004 VA Form 646 that private medical records dated 
in February 2003 indicated that the veteran had significant 
loss of cervical range of motion.  The representative also 
referenced Dr. Gast's March 2003 letter in which he opined 
that the veteran had significant worsening of disc disease at 
C6-7, and pointed out that service medical records show 
involvement of C7 despite its erroneous absence from the 
coded rating sheets.  It thus appears that the representative 
is raising the issue of the veteran's entitlement to service 
connection and a rating for the musculoskeletal 
manifestations of cervical spine disc disease including at 
C7, separate and apart from the ratings assigned his 
peripheral nerve disease.  This matter is referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has not been shown by competent medical 
evidence to have current bilateral hearing loss that is 
causally or etiologically related to service.

3.  The veteran's lower motor neuron dysfunction at C8-T1 
involving both the right and left upper extremities is 
productive of no more than mild incomplete paralysis of the 
peripheral nerves.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2004).  

2.  The criteria for an evaluation in excess of 20 percent 
for lower motor neuron dysfunction at C8-T1involving the 
right upper extremity have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 
8512 (2004).

3.  The criteria for an evaluation in excess of 20 percent 
for lower motor neuron dysfunction at C8-T1 involving the 
left upper extremity have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 
8512 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Although the veteran was 
sent a letter in October 2000 informing him of what evidence 
was necessary to establish a well-grounded claim as well as 
service connection, the Board acknowledges that the letter 
did not notify him of the VCAA and its provisions as well as 
what the evidence must show to establish a claim for an 
increased evaluation.  However, the Board would observe that 
the RO did inform the veteran of VA's duty to notify and to 
assist as well as what evidence was necessary to substantiate 
a claim for service connection and for an increased 
evaluation.  In this regard, the Board notes that the 
appellant had been provided with a copy of the January 2001 
and April 2002 rating decisions as well as the December 2002 
Statement of the Case and September 2003 Supplemental 
Statement of the Case issued in connection with these claims, 
which have notified the veteran of the evidence considered, 
the pertinent laws and regulations, including the schedular 
criteria, and the reasons his claims were denied.  In fact, 
the September 2003 Supplemental Statement of the Case 
specifically advised the veteran of the provisions of 
38 C.F.R. § 3.159, including VA's duty to notify claimants of 
necessary information and VA's duty to assist claimants in 
obtaining evidence.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) these documents have essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  As such, the Board is of the 
opinion that these documents have adequately notified the 
veteran of the evidence necessary to establish his claims for 
service connection and for increased evaluations.

Further, to the extent that VA may have failed to fulfill any 
duty to notify the veteran, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, several documents have adequately notified the 
veteran of what is necessary to establish a claim for service 
connection and for an increased evaluation, and there is no 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case.  
Therefore, the Board finds that any perceived duty to notify 
deficiency would be harmless error in this case and that no 
reasonable possibility exists that any further notification 
would aid the veteran in substantiating his claims.  In other 
words, the essential fairness of the adjudication process has 
not been affected by an error as to the VCAA notice.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded VA examinations in October 2000, February 2002, and 
September 2002.  The veteran and his representative have not 
made the Board aware of any addition, relevant evidence that 
needs to be obtained prior to appellate review.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claims is 
appropriate.

I.  Entitlement to Service Connection for Bilateral Hearing 
Loss

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  More specifically, he 
claims that his hearing loss is related to his military 
service.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).   Service connection may also be granted for certain 
chronic diseases, such as sensorineural hearing loss, when 
such diseases are manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

In this case, service records show the veteran had active 
service from August 1971 to May 1975 and that his military 
occupational specialty was that of a supply administrative 
man.  

Service medical records are negative for any complaints, 
treatment, or diagnosis of bilateral hearing loss.  The 
veteran was afforded a separation examination in May 1975 
during which no clinical abnormalities of the ear were noted.  
On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
5
0
LEFT
15
20
15
5
10


VA medical records dated in March 1988 indicate that the 
veteran had complained of hearing loss, but an examination at 
that time found his hearing to have improved overall.  

In his September 2000 claim, the veteran contended that his 
hearing showed a marked decrease during his period of 
service.

The veteran's daughter submitted a statement in July 2001 in 
which she related that people had to repeat themselves 
because the veteran had difficulty hearing.

William H. Avery, D.O., P.C. submitted a letter on behalf of 
the veteran in November 2001 in which he indicated that the 
veteran suffered from significant bilateral sensorineural 
hearing loss, which was consistent with that due to both 
noise exposure and aging.  Dr. Avery commented that the 
veteran's history of noise exposure suggested that the most 
intense exposure he would have experienced was during his 
military service.  He also stated that it was a proven fact 
that noise levels experienced in that type of setting can 
cause permanent and lasting damage to an individual's ears.  

The veteran was afforded a VA examination in February 2002 
during which it was noted that his duty station was next to 
the flight line.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
60
65
LEFT
10
20
45
55
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 80 percent in the left ear.  
The veteran was assessed as having moderate high frequency 
sensorineural hearing loss bilaterally.  Following a review 
of the claims file, the examiner wrote an addendum to the 
examination report in which he acknowledged that it was true 
that that the veteran was probably exposed to significant 
noise with his duty station next to the flight line, but he 
also noted that the veteran's hearing was within normal 
limits upon his discharge.  As such, the examiner opined that 
it was not likely that the veteran's current hearing loss was 
a result of his military noise exposure.  

In a January 2003 VA Form 646, the veteran's representative 
claimed that his separation examination did reveal slight 
hearing loss and that reasonable doubt should be resolved in 
his favor, as a private physician submitted a statement 
indicating that his hearing loss was consistent with his 
military noise exposure.  The representative also cited to 
medical literature in support of his contentions.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that service 
connection for bilateral hearing loss has not been 
established.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
bilateral hearing loss, and there is no evidence of record 
showing that he sought treatment or was diagnosed with 
bilateral hearing loss within one year of his separation from 
service.  In fact, the medical evidence of record shows that 
the veteran did not seek treatment following his separation 
from service until March 1988.  Therefore, the Board finds 
that bilateral hearing loss did not manifest during the 
veteran's period of service or within one year thereafter.

In addition to the lack of evidence establishing that the 
veteran had bilateral hearing loss during service or within 
close proximity thereto, the Board also finds that the more 
probative evidence of record does not does not link the 
veteran's current disorder to service or to any 
symptomatology that occurred during active service.  Although 
the veteran currently has a diagnosis of bilateral hearing 
loss, the more credible evidence has not established a 
relationship between the current disorder and his period of 
service.  In this regard, the Board notes the February 2002 
VA examiner specifically stated that it was not likely that 
the veteran's current hearing loss was a result of his 
military noise exposure.  The Board does acknowledge the 
November 2001 letter from Dr. Avery, which indicated that the 
veteran had significant bilateral sensorineural hearing loss 
that was consistent with that due to both his noise exposure 
and aging.  Dr. Avery also noted that the veteran's history 
of noise exposure suggested that the most intense exposure he 
would have experienced was during his military service, and 
he stated that it was a proven fact that noise levels 
experienced in that type of setting can cause permanent and 
lasting damage to an individual's ears.  In a light most 
favorable to the veteran, this statement is construed as 
supporting the veteran's contention that his current 
bilateral hearing loss is related to his military service.  
However, the law is clear that it is the Board's duty to 
assess the credibility and probative value of evidence, and 
provided that it offers an adequate statement of reasons and 
bases, the Board may favor one medical opinion over another. 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 
Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record).  The Board, of course, is not free to 
project medical evidence on the basis of its own 
unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. 
App. 332 (1995).  

After weighing the medical evidence, the Board finds the 
February 2002 VA examiner's opinion to be more probative.  
Dr. Avery apparently did not have a comprehensive review of 
the claims file.  In this regard, the Board notes that he 
indicated that the basis of his opinion was the veteran's 
history of noise exposure during service.  Further, Dr. 
Avery's failure to discuss or account for the lack of 
complaints, treatment, or diagnosis during service or for 
many years thereafter appears to indicate that he did not 
have the opportunity to review the entire record, and as 
such, his opinion rests on incomplete information not 
supported by the contemporaneous evidence of record.  In 
contrast, the February 2002 VA examiner offered his opinion 
based on a review of all of the evidence, including the 
service medical records, and offered a rationale for the 
opinion reached that is clearly supported by the evidence of 
record.

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  In this case, and based on the foregoing, the 
Board attaches greater probative weight to the opinion from 
the February 2002 VA medical examiner who had the benefit and 
review of all pertinent medical records and who provides a 
rationale supported by the record.  Thus, the Board finds 
that service connection for bilateral hearing loss is not 
warranted.

The Board also acknowledges the reference to medical 
literature made by the veteran's representative in the June 
2004 VA Form 646 to support the contention that the veteran's 
current bilateral hearing loss is related to his military 
noise exposure.  However, this evidence is general in nature 
and is not shown to pertain specifically to the veteran.  See 
Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to 
say that medical article and treatise evidence are irrelevant 
or unimportant; they can provide important support when 
combined with an opinion of a medical professional.").  
Because this is general in nature and not accompanied by a 
medical statement associating its relevancy to the instant 
case, the Board finds that it is of little probative value in 
this case.  Therefore, the Board concludes that the 
preponderance of evidence is against the veteran's claim for 
service connection for bilateral hearing loss.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for the veteran's bilateral hearing loss is not 
warranted.  Although the Board does not doubt the veteran's 
sincere belief that he has current bilateral hearing loss 
that is related to service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or aggravation and absent a medical opinion 
linking a current disorder to service, service connection 
cannot be granted. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).


II.  Entitlement to an Increased Evaluation for Lower Motor 
Neuron Dysfunction at C8-T1 Involving the Both the Left and 
Right Upper Extremities

The veteran also contends that he is entitled to an increased 
evaluation for his lower motor neuron dysfunction at C8-T1 
involving both the left and right upper extremities.  More 
specifically, he claims that the current evaluations assigned 
for both of his disorders do not accurately reflect the 
severity of those disabilities.

During the pendency of the appeal, the veteran's disability 
evaluation for his lower motor neuron dysfunction at C8-T1 
involving the left upper extremity was increased to 20 
percent effective from August 29, 1988.  However, applicable 
law mandates that when a veteran seeks an increased 
evaluation, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded. See AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran has not withdrawn 
his appeal and as such, it remains in appellate status.

The Board also notes that the 20 percent disability 
evaluation currently assigned for the veteran's disability 
involving his right upper extremity is a protected rating as 
it has been in effect for more than 20 years.  In this 
regard, any disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 U.S.C.A. 
§ 110 (West 2002); 38 C.F.R. § 3.951(b) (2004).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

With the exceptions noted, disability from neurological 
conditions and convulsive disorders and their residuals may 
be rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  Consider 
especially psychotic manifestations, complete or partial loss 
of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc. referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  See 38 C.F.R. § 4.124a 
(2004)

The veteran's lower motor neuron dysfunction at C8-T1 is 
currently assigned separate 20 percent disability evaluations 
for involvement of both the right and left upper extremities 
under 38 C.F.R. § 4.124a, Diagnostic Code 8512.  Under that 
diagnostic code, a 20 percent disability evaluation is 
contemplated for mild, incomplete paralysis of the lower 
radicular group.  A 30 percent disability evaluation is 
warranted for moderate, incomplete paralysis of the minor 
hand, and a 40 percent disability evaluation will be assigned 
for moderate, incomplete paralysis of the major hand.  

With regard to the rating of diseases or injuries of the 
peripheral nerves, the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of bilateral factor. 38 C.F.R. § 4.124a.

In this case, a rating decision dated in July 1975 granted 
service connection for C8-T1 lower motor neuron dysfunction 
involving both the right and left upper extremities and 
assigned separate 20 percent evaluations effective from May 
31, 1975.  That determination was based on a review of the 
veteran's service medical records.  The veteran was later 
provided a VA examination in May 1977, and based on those 
findings, a June 1977 rating decision continued his 20 
percent disability evaluation for lower motor neuron 
dysfunction at C8-T1 involving his right upper extremity.  
However, that same decision reduced his disability evaluation 
for his left upper extremity and assigned him a 
noncompensable evaluation effective from September 1, 1977.  
A subsequent rating decision determined that the veteran had 
not been adequately notified of the reduction in his 
evaluation for his left upper extremity and revised the 
effective date of the reduction to October 1, 1977 so that 
proper notification could be given.  A July 1979 rating 
decision subsequently continued the 20 percent and 
noncompensable evaluations assigned for his disabilities 
involving his upper right and left extremities, respectively.  
The veteran later filed a claim for increased evaluations in 
September 2000, and a January 2001 rating decision once again 
continued those evaluations.  A subsequent rating decision 
dated in April 2002 also continued the 20 percent disability 
evaluation assigned for the veteran's lower motor neuron 
dysfunction involving his right upper extremity, but did 
increase the evaluation assigned for his disability involving 
the left upper extremity to 20 percent effective from August 
29, 1988.  During the pendency of the appeal, the separate 20 
percent evaluations assigned for the veteran's lower motor 
neuron dysfunction at C8-T1 involving both his right and left 
upper extremities have remained in effect until the present 
time.  

The veteran was afforded a VA examination in October 2000 
during which he indicated that he had only experienced 
constant numbness in his hands and feet, and that such 
numbness had not spread proximately.  He was unsure as to 
whether he had any motor weakness in his limbs, but he was 
able to do all activities of daily living, including bathing, 
writing, and managing the bathroom, although he stated his 
writing was impaired.  The veteran also indicated that he had 
occasional right axillary discomfort.  A physical examination 
found him to be alert, cooperative, and oriented to time, 
place, and person, and he did not exhibit any impairment of 
speech, memory or thinking.  His cranial nerves were all 
intact, and his gait and station were normal.  A motor system 
examination in the upper extremities at the shoulders, 
wrists, and elbows revealed his strength to be normal, but 
there was a 10 percent weakness in flexion, extension, 
abduction, and adduction of the fingers of both hands.  His 
strength was also normal at the hips, knees, ankles, and 
feet.  His tone and coordination were intact in all four 
extremities.  The veteran's reflexes in the upper extremities 
were 1+, and his knee jerks and ankle jerks were absent.  
Both plantars were flexor.  A sensory examination revealed a 
decreased pinprick to the mid forearm and mid-calf level in 
all four extremities.  An electromyograph (EMG) revealed 
normal motor conduction, but there was a mild delay in 
sensory conductions.  The examiner diagnosed the veteran as 
having sensory and motor polyneuropathy.

The veteran's stepson submitted a statement in October 2000 
in which he related that the veteran's numbness in his hand, 
arm, leg, and foot had prevented him from participating in 
sporting activities.  He also stated that the veteran could 
not feel how firm he was holding his grandchildren and that 
he often slammed doors or set coffee cups down too hard 
because he was unable to judge the action of his hand.  As a 
result, he had broken door windows and shattered coffee cups.  

Private medical records dated from June 2001 to July 2001 
indicate that the veteran reported experiencing numbness and 
tingling in both of his hands, particularly at night with the 
loss of some grip strength.  He also related that he dropped 
things.  An examination revealed weakness of the abductor 
pollicis bilaterally, but otherwise his strength and reflexes 
were intact, and Spurling's maneuvers were negative.  He was 
diagnosed with mild to moderate right-sided carpal tunnel 
syndrome without axonal injury, and he had borderline changes 
of left-sided carpal tunnel syndrome, but the diagnostic 
criteria were not met.  The veteran was also assessed as 
having mild ulnar neuropathy at the left elbow without 
evidence of axonal injury.

In July 2001, the veteran's daughter submitted a letter in 
which she recalled her father's legs wiggling because they 
were numb.  She also indicated that his upper torso and arms 
caused him problems and that he would drop things and slam 
doors because he did not know his own strength.

The veteran was provided a VA examination in September 2002 
during which he reported having increased numbness in his 
hands.  He denied having any motor weakness in his upper 
extremities, but did claim that he had some motor weakness in 
his legs.  He was able to perform all activities of daily 
living and managed the bathroom and bathed, but he noted that 
his writing was impaired.  He also stated that he tended to 
drop objects because of the numbness in his hands.  A 
neurologic examination found him to be alert, cooperative, 
and oriented to time, place, and person, and there was no 
impairment of speech, memory, or thinking.  His cranial nerve 
function was intact, and his gait and station were normal.  A 
motor system examination found him to be intact with the 
exception of 20 percent weakness in flexion and apposition of 
the right thumb.  His tone and coordination were intact, his 
reflexes were symmetric, and his plantars were flexor.  A 
sensory examination was also intact with the exception of 
decreased vibratory sensation in both lower extremities.  An 
EMG indicated sensory motor neuropathy of the left ulnar 
nerve and mild right carpal tunnel syndrome.  There was no 
evidence of C7-T1 lower motor neuron dysfunction or any 
relationship to lower leg neuropathy.  The veteran was 
diagnosed with sensory neuropathy and possibly right carpal 
tunnel syndrome.  The examiner commented that he was 
previously diagnosed with C7-T1 lower motor neuron 
dysfunction, which in his opinion, was erroneous.  Instead, 
the examiner believed that he had sensory neuropathy since 
his military service, which was the primary diagnosis.    

David M. Gast, M.D. submitted treatment records as well as a 
letter in March 2003.   The treatment records indicate that 
the veteran was seen in February 2003 with a new complaint of 
numbness in the right axilla.  An examination found him to be 
generally weak, but no focal weakness was seen with the 
exception of the abductor pollicis brevis muscles 
bilaterally, and his weakness was otherwise fairly uniform.  
The veteran's reflexes were intact, and Spurling's maneuvers 
were negative.  He was diagnosed with right-sided carpal 
tunnel syndrome, but it was noted that there was no 
significant change from an evaluation performed one year 
earlier.  He was also assessed as having subtle changes of 
cervical radiculopathy, but anatomical localization was not 
possible.  The veteran was referred for a MRI in March 2003, 
which revealed disc space narrowing and degenerative 
hypertrophic spurring along with disc bulging noted at C6-7 
that was slightly more pronounced on the right.  There was 
also foraminal narrowing bilaterally, which was more 
pronounced on the left.  

In his March 2003 letter, Dr. Gast indicated that he had seen 
the veteran on several occasions and had reviewed his old 
records associated with his claims file.  Dr. Gast stated 
that the veteran had had some significant worsening of the 
disc disease at C6, C7 and that in the interim he had 
developed a secondary ulnar neuropathy at the elbow and 
bilateral carpal tunnel syndrome due to "double crush" 
syndrome.  He stated that this had caused increased numbness, 
tingling, pain, and weakness.  

In September 2003, the veteran submitted information that he 
had obtained from the Internet.  In particular, this 
information included medical literature that discussed double 
crush syndrome.

At the outset, the Board acknowledges that that the veteran 
has been assessed with various diagnoses other than lower 
motor neuron dysfunction at C8-T1.  In this regard, the 
September 2002 VA examiner diagnosed the veteran with sensory 
neuropathy and possibly right carpal tunnel syndrome and 
commented that he was previously diagnosed with C7-T1 lower 
motor neuron dysfunction, which in his opinion, was 
erroneous.  Additionally, private medical records dated from 
June to July 2001 document the veteran as having been 
diagnosed with mild to moderate right-sided carpal tunnel 
syndrome without axonal injury.  He was noted to have 
borderline changes of left-sided carpal tunnel syndrome, but 
the diagnostic criteria were not met.  The veteran was also 
assessed as having mild ulnar neuropathy at the left elbow 
without evidence of axonal injury.  In addition, Dr. Gast 
opined that the veteran developed a secondary ulnar 
neuropathy at the elbow as well as bilateral carpal tunnel 
syndrome due to double crush syndrome.  Nevertheless, the 
Board notes that the veteran is only service-connected for 
lower motor neuron dysfunction at C8-T1 involving the right 
and left upper extremities.  

Further, even assuming for the sake of argument that a 
different diagnosis, such as those previously indicated, is 
appropriate in this case, the Board notes that such a 
diagnosis would be based on the same symptomatology and 
manifestations for which he is already service-connected and 
compensated.  The rule against pyramiding provides that the 
evaluation of the same disability under various diagnoses is 
to be avoided. 38 C.F.R. § 4.14 (2004).  The critical element 
in determining whether separate conditions referable to the 
same disability may be assigned separate ratings is that none 
of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  As the veteran is already compensated for his 
current neurological symptomatology related to peripheral 
nerve injury, regardless of the actual diagnosis, the Board 
finds that it is proper to consider the veteran's claim for 
an increased evaluation for lower motor neuron dysfunction 
under Diagnostic Code 8512.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for his lower motor neuron dysfunction at C8-T1 involving his 
right and left upper extremities.  The medical evidence of 
record does not show the veteran to have moderate, incomplete 
paralysis of the upper extremities.  In this regard, both the 
October 2000 and September 2002 VA examiners found that no 
significant symptomatology associated with peripheral nerve 
injury.  Although the October 2000 VA examination revealed 10 
percent weakness in flexion, extension, abduction, and 
adduction of the fingers of both hands, his strength in his 
upper extremities at the shoulders, wrists, and elbows were 
normal, and his tone and coordination were intact in all four 
extremities.  In addition, the September 2002 VA examiner 
indicated that a motor system examination found him to be 
intact with the exception of 20 percent weakness in flexion 
and apposition of the right thumb.  

The Board acknowledges that the October 2000 VA examination 
found the veteran to have reflexes that were 1+ in the upper 
extremities as well as a decreased pinprick to the mid 
forearm and that an EMG showed a mild delay in sensory 
conduction.  However, the EMG also found normal motor 
conduction, and the September 2002 VA examiner indicated that 
a sensory examination was intact with the exception of 
decreased vibratory sensation in both lower extremities.  In 
addition, private medical records dated from June to July 
2001 as well as in March 2003 documented the veteran's 
reflexes as being intact and noted that Spurling's maneuvers 
were negative.  The September 2002 VA examination also found 
that his reflexes were symmetric.  As such, the medical 
evidence has not shown the veteran to have moderate, 
incomplete paralysis of the upper extremities.

The Board also observes that at the time of his October 2000 
VA examination the veteran reported having only experienced 
constant numbness in his hands and feet and that such 
numbness had not spread proximately.  He also denied having 
any motor weakness in his upper extremities at the time of 
the September 2002 VA examination.  Further, despite telling 
both the October 2000 and September 2002 VA examiners that 
his writing was impaired, he stated that he was able to 
perform all of the activities of daily living, including 
bathing, writing, and managing the bathroom.  As such, the 
veteran has not been shown to have moderate, incomplete 
paralysis of a peripheral nerve, and thus, he has not met the 
criteria for separate evaluations in excess of 20 percent 
under Diagnostic Code 8512.  See also 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8516 (2004).  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for separate increased evaluations for his 
lower motor neuron dysfunction at C8-T1 involving both his 
right and left upper extremities.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the 
Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected lower motor 
neuron dysfunction at C8-T1 involving both the right and left 
upper extremities has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the veteran's lower motor neuron 
dysfunction.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's lower motor neuron dysfunction at C8-T1 
involving both the right and left upper extremities under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

ORDER

Service connection for bilateral hearing loss is denied.

An evaluation in excess of 20 percent for lower motor neuron 
dysfunction at C8-T1 involving the right upper extremity is 
denied.

An evaluation in excess of 20 percent for lower motor neuron 
dysfunction at C8-T1 involving the left upper extremity is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


